Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In light of the applicant confusion form the last office action, a newer office action is placed to clarify the species restriction.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-17 and 19-20 (Group I), drawn to a process of coating, classified in class H01L21/02521.
Claim 18 (Group II), drawn to a computer program product, classified in class H01L21/0262.
The inventions are distinct, each from the other because of the following reasons:  	Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product such as having a program with instruction for different processes including multilayers having metallic layer over silicon-phosphorous layer.

Restriction for examination purposes as indicated is proper because all theseinventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their differentclassification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies orsearch queries).
Species
This application contains claims directed to the following patentably distinctspecies:
Deposition process species group:
(a) Deposition process using epitaxial process (as in Claims 14 and 19)
(b) Deposition process using Atomic Layer Deposition process (as in Claim 15 and 20)

Phosphorus precursor group:
The phosphorus precursors are:
phosphine, 
trichlorophosphine, 
methylphosphine, 
ethylphosphine,
propylphosphine, 
butylphosphine, 
dimethylphosphine, 
diethylphosphine, 
dipropylphosphine, 
dibutylphosphine, 
trimethylphosphine, 
triethylphosphine, 
tripropylphosphine, 
tributylphosphine.

Formed Silicon-Phosphorus materials group:
The formed Silicon-Phosphorus materials are: 
H3Si—PH2; 
Me2HSi—PH2; 
MeEtHSi—PH2; 
Me2HSi—PHMe; 
tBuMe2Si—PH2; 
Me2HSi—PH(tBu); 
tBu2HSi—PH2; 
H3Si—PMe2
H3Si—PEt2; 
H3Si—P(iPr)2; 
H3Si—P(tBu)2; 
Cl3Si—PMe2; 
Cl3Si—PEt2; 
Cl3Si—P(iPr)2, 
Cl3Si—P(tBu)2; 
Br3Si—PMe2; 
Br3Si—PEt2; 
Br3Si—P(iPr)2; 
Br3Si—P(tBu)2; 
BrCl2Si—PMe2; 
Cl3Si—PHMe; 
ClBr2Si—PMe(tBu), 
ICl2Si—PMe2; 
Cl3Si—PEt2; 
ClBr2Si—P(iPr)H, 
I3Si—PH(tBu), 
ClBr2Si—PHMe, 
Br2HSi—PHEt; 
Br2MeSi—PMe(iPr), 
ClMe2Si—PMe2; 
H3Si—PCl2
Me2HSi—PHCl; 
MeEtHSi—PBr2; 
Me2HSi—PMeCl, 
tBuMe2Si—PClBr, 
ClH2Si—PCl2, 
Me2ClSi—PHCl, 
MeClHSi—PBr2; 
BrMeHSi—PMeCl, 
tBuCl2Si—PClBr; 
R3Si—(R2Si)—PR′2; 
R3Si—(R2Si)—PHR′; 
R3Si—(R2Si)—PH2; 
R2HSi—(R2Si)—PR′2; 
R2HSi—(R2Si)—PHR′; 
R2HSi—(R2Si)—PH2; 
RH2Si—(R2Si)—PR′2; 
RH2Si—(R2Si)—PHR′; 
RH2Si—(R2Si)—PH2; 
H3Si—(R2Si)—PR′2; 
H3Si—(R2Si)—PHR′; 
H3Si—(R2Si)—PH2; 
R3Si—(H2Si)—PR′2; 
R3Si—(H2
R3Si—(H2Si)—PH2; 
R2HSi—(H2Si)—PR′2; 
R2HSi—(H2Si)—PHR′; 
R2HSi—(H2Si)—PH2; 
RH2Si—(H2Si)—PR′2; 
RH2Si—(H2Si)—PHR′; 
RH2Si—(H2Si)—PH2; 
H3Si—(H2Si)—PR′2; 
H3Si—(H2Si)—PHR′; 
H3Si—(H2Si)—PH2; 
R3Si—(RHSi)—PR′2; 
R3Si—(RHSi)—PHR′; 
R3Si—(RHSi)—PH2; 
R2HSi—(RHSi)—PR′2; 
R2HSi—(RHSi)—PHR′; 
R2HSi—(RHSi)—PH2; 
RH2Si—(RHSi)—PR′2; 
RH2Si—(RHSi)—PHR′; 
RH2Si—(RHSi)—PH2; 
H3Si—(RHSi)—PR′2; 
H3Si—(RHSi)—PHR′; 
H3Si—(RHSi)—PH2.



Applicant is required under 35 U.S.C. 121 to elect A SINGLE DISCLOSED SPECIES FROM EACH OF THE GROUP OF SPECIES, for example; deposition process with epitaxial, phosphorus precursor is methylphosphine, and formed silicon phosphorus material is R3Si-(R2Si)-PHR`, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be fully generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder Advisory
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718